SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of April      ,
2006, is made by and among Wave Wireless Corporation, a corporation organized
under the laws of the State of Delaware (the “Company”), each of the purchasers
(individually, a “Purchaser” and collectively the “Purchasers”) set forth on the
execution pages hereof (each, an “Execution Page” and collectively the
“Execution Pages”), and, solely with respect to Section 8 hereof, Kramer Levin
Naftalis & Frankel LLP, a New York limited liability partnership (“Escrow
Agent”) with its principal place of business in New York, NY.

BACKGROUND

A. The Company and each Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”).

B. Upon the terms and conditions stated in this Agreement, the Company desires
to issue and sell to the Purchasers, and the Purchasers desire to purchase,
(i) the number of shares of the Company’s Series J-1 Convertible Preferred
Stock, par value $0.0001 per share, (the “Preferred Stock”) set forth on each
Purchaser’s Execution Page, in an aggregate amount of Three Hundred (300) shares
of Preferred Stock, which Preferred Stock shall have the rights, preferences and
privileges set forth in the form of Certificate of Designation of the Relative
Rights and Preferences of the Preferred Stock attached hereto as Exhibit A (the
“Certificate of Designation”) and shall initially be convertible into 30,000,000
shares of the Company’s common stock, par value $0.0001 per share (the “Common
Stock”), per share of Preferred Stock; and (ii) warrants, in the form attached
hereto as Exhibit B (the “Warrants”), to acquire the number of shares of Common
Stock set forth on each Purchaser’s Execution Page, in an aggregate amount of
Nine Million (9,000,000) shares of Common Stock. The shares of Common Stock
issuable upon conversion of or otherwise pursuant to the Preferred Stock are
referred to herein as the “Conversion Shares” and the shares of Common Stock
issuable upon exercise of or otherwise pursuant to the Warrants are referred to
herein as the “Warrant Shares.” The Preferred Stock, the Warrants, the
Conversion Shares and the Warrant Shares are collectively referenced herein as
the “Securities” and each of them may individually be referred to herein as a
“Security.”

C. In connection with the Closing pursuant to this Agreement, the parties hereto
will execute and deliver a Registration Rights Agreement, in the form attached
hereto as Exhibit C (the “Registration Rights Agreement ”), pursuant to which
the Company has agreed to provide certain registration rights under the
Securities Act and the rules and regulations promulgated thereunder, and
applicable state securities laws. This Agreement, the Certificate of
Designation, the Warrants and the Registration Rights Agreement are collectively
referred to herein as the “Transaction Documents.”

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Purchasers hereby agree as
follows:

1. PURCHASE AND SALE OF SECURITIES.

(a) Purchase and Sale of Securities. Subject to the terms and conditions hereof,
at the

Closing (as defined in Section 1(b) below), the Company shall issue and sell to
each Purchaser, and each Purchaser, severally and not jointly, shall purchase
from the Company, such number of Preferred Stock as is set forth on such
Purchaser’s Execution Page, for a purchase price (as to each Purchaser, the
“Purchase Price”) per share equal to Seven Thousand Five Hundred Dollars
($7,500) (the “Per Share Purchase Price”).

(b) Closings. The Company shall be entitled to issue and sell such number of
shares of Preferred Stock to Purchasers at one or more closings (the “Closing”)
consummated prior to the filing of the Registration Statement pursuant to the
Registration Rights Agreement, in each case pursuant to terms of this Agreement
and provided that each such Purchaser executes an Execution Page hereto and to
each of the other Transaction Documents to which the Purchasers are a party, and
thereby agrees to be bound by and subject to the terms and conditions hereof and
thereof. Each date on which a closing takes place under the terms of this
Agreement shall be deemed to be a “Closing Date.” All references herein to
Preferred Stock shall include any shares issued of Preferred Stock at any
closing held pursuant to this Section 1(b).

2. PURCHASER’S REPRESENTATIONS AND WARRANTIES.

Each Purchaser severally, but not jointly, represents and warrants to the
Company as follows:

(a) Purchase for Own Account, Etc. Such Purchaser is purchasing the Securities
for such Purchaser’s own account for investment purposes only and not with a
present view towards the public sale or distribution thereof, except pursuant to
sales that are exempt from the registration requirements of the Securities Act
and/or sales registered under the Securities Act. The Purchaser has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company so that it is capable of
evaluating the merits and risks of its investment in the Company. Such Purchaser
understands that such Purchaser must bear the economic risk of this investment
indefinitely unless the Securities are registered pursuant to the Securities Act
and any applicable state securities or blue sky laws or an exemption from such
registration is available, and that the Company has no present intention of
registering the resale of any such Securities other than as contemplated by the
Registration Rights Agreement. Notwithstanding anything in this Section 2(a) to
the contrary, by making the representations herein, such Purchaser does not
agree to hold the Securities for any minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to a registration statement or an exemption from the registration
requirements under the Securities Act.

(b) Accredited Investor Status. Such Purchaser is an “Accredited Investor” as
that term is defined in Rule 501(a) of Regulation D promulgated under the
Securities Act.

(c) Reliance on Exemptions. Such Purchaser understands that the Securities are
being offered and sold to such Purchaser in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

(d) Information. All materials relating to the business, finances and operations
of the Company (including the Company’s most recent Annual Report on Form 10-K
and most recent Quarterly Report on Form 10-Q), the Certificate of Incorporation
of the Company as in effect on the date hereof (the “Certificate of
Incorporation”), the Bylaws of the Company as in effect on the date hereof (the
“Bylaws”) and materials relating to the offer and sale of the Securities which
have been specifically requested by such Purchaser or its counsel have been made
available to such Purchaser and its counsel, if any. Neither such inquiries nor
any other investigation conducted by such Purchaser or its counsel or any of its
representatives shall modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in Section 3 below. Such
Purchaser understands that such Purchaser’s investment in the Securities
involves a high degree of risk, including the risk of loss of its entire
investment in the Securities.

(e) Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.

(f) Transfer or Resale. Such Purchaser understands that (i) except as provided
in the Registration Rights Agreement, the sale or resale of the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and the Securities may not be transferred unless (A) the
transfer is made pursuant to and as set forth in an effective registration
statement under the Securities Act covering the Securities; or (B) such
Purchaser shall have delivered to the Company an opinion of counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that the Securities to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration; or (C) sold under and in compliance with Rule 144 promulgated
under the Securities Act (including any successor rule, “Rule 144”); or (D) sold
or transferred to an affiliate of such Purchaser that agrees to sell or
otherwise transfer the Securities only in accordance with the provisions of this
Section 2(f) and that is an Accredited Investor; and (ii) neither the Company
nor any other person is under any obligation to register such Securities under
the Securities Act or any state securities laws (other than pursuant to the
terms of the Registration Rights Agreement). Notwithstanding the foregoing or
anything else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement, provided such pledge is consistent with applicable laws, rules and
regulations.

(g) Legends. Such Purchaser understands that the Preferred Stock and Warrants
and, until such time as the Conversion Shares and Warrant Shares have been
registered under the Securities Act (including registration pursuant to Rule 416
thereunder) as contemplated by the Registration Rights Agreement or otherwise
may be sold by such Purchaser under Rule 144, the certificates for the
Conversion Shares and Warrant Shares may bear a restrictive legend in
substantially the following form:

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or the securities laws of any state of
the United States or in any other jurisdiction. The securities represented
hereby may not be offered, sold or transferred in the absence of an effective
registration statement for the securities under applicable securities laws
unless offered, sold or transferred pursuant to an available exemption from the
registration requirements of those laws.

The Company shall, within three (3) business days after any registration
statement covering the Securities (including, without limitation, the
Registration Statement contemplated by the Registration Rights Agreement) is
declared effective, deliver to its transfer agent an opinion letter of counsel,
opining that at any time such registration statement is effective, the transfer
agent shall issue, in connection with the issuance of the Conversion Shares and
Warrant Shares, certificates representing such Conversion Shares and Warrant
Shares without the restrictive legend above, provided such Conversion Shares and
Warrant Shares are to be sold pursuant to the prospectus contained in such
registration statement. Upon receipt of such opinion, the Company shall cause
the transfer agent to confirm, for the benefit of the holders, that no further
opinion of counsel is required at the time of transfer in order to issue such
shares without such restrictive legend.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by state securities laws, (i) the sale of
such Security is registered under the Securities Act (including registration
pursuant to Rule 416 thereunder); (ii) such holder provides the Company with an
opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale or transfer
of such Security may be made without registration under the Securities Act; or
(iii) such holder provides the Company with reasonable assurances that such
Security can be sold under Rule 144. In the event the above legend is removed
from any Security and thereafter the effectiveness of a registration statement
covering such Security is suspended or the Company determines that a supplement
or amendment thereto is required by applicable securities laws, then upon
reasonable advance written notice to such Purchaser the Company may require that
the above legend be placed on any such Security that cannot then be sold
pursuant to an effective registration statement or under Rule 144 and such
Purchaser shall cooperate in the replacement of such legend. Such legend shall
thereafter be removed when such Security may again be sold pursuant to an
effective registration statement or under Rule 144.

(h) Authorization; Enforcement. This Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of such Purchaser and are valid and binding agreements of such Purchaser
enforceable against such Purchaser in accordance with their terms.

(i) Residency. Such Purchaser is a resident of the jurisdiction set forth under
such Purchaser’s name on the Execution Page hereto executed by such Purchaser.

(j) Independent Investment. Except as may be disclosed in any filings with the
SEC by the Purchasers, or any of them, under Section 13 and/or Section 16 of the
Exchange Act, no Purchaser has agreed to act with any other Purchaser for the
purpose of acquiring, holding, voting or disposing of the Shares purchased
hereunder for purposes of Section 13(d) under the Exchange Act, and each
Purchaser is acting independently with respect to its investment in the
Preferred Stock and the Warrants.

Each Purchaser’s representations and warranties made in this Article 2 are made
solely for the purpose of permitting the Company to make a determination that
the offer and sale of the Securities pursuant to this Agreement comply with
applicable U.S. federal and state securities laws and not for any other purpose.
Accordingly, the Company may not rely on such representations and warranties for
any other purpose.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as set forth on a Disclosure Schedule executed and delivered by the
Company to each Purchaser (the “Disclosure Schedule”), the Company represents
and warrants to each Purchaser as follows, which representations and warranties
shall be deemed to have been made on each Closing Date with respect to the
Purchasers acquiring Securities on such Closing Date:

(a) Organization and Qualification. The Company and each of its direct and
indirect subsidiaries (collectively, the “Subsidiaries”) is a corporation duly
organized and existing in good standing under the laws of the jurisdiction in
which it is incorporated or organized, and has the requisite corporate power to
own, lease, operate its properties, assets and to carry on its business as now
being conducted. The Company and each of its Subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary and where the failure so to qualify would have a Material Adverse
Effect. The Company does not have any Subsidiaries except as set forth on
Section 3(a) of the Disclosure Schedule. For purposes of this Agreement,
“Material Adverse Effect” means any material adverse effect on (i) the
Securities, (ii) the ability of the Company to perform its obligations under
this Agreement or the other Transaction Documents or (iii) the business,
operations, properties, prospects, financial condition or results of operations
of the Company and its Subsidiaries, taken as a whole. For the purposes of this
Agreement, “Subsidiary” shall mean any corporation or other entity of which at
least a majority of the securities or other ownership interest having ordinary
voting power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other subsidiaries.

(b) Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and the other Transaction Documents, to issue and sell the Preferred
Stock and Warrants in accordance with the terms hereof, to issue the Conversion
Shares upon conversion of the Preferred Stock in accordance with the terms
thereof and to issue the Warrant Shares upon exercise of the Warrants in
accordance with the terms thereof; (ii) the execution, delivery and performance
of this Agreement and the other Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Preferred Stock and Warrants
and the issuance and reservation for issuance of the Conversion Shares and
Warrant Shares) have been duly authorized by the Company’s Board of Directors
and no further consent or authorization of the Company, its Board of Directors,
any committee of the Board of Directors, or its stockholders is required and
(iii) this Agreement constitutes, and, upon execution and delivery by the
Company of the other Transaction Documents, such Transaction Documents will
constitute, valid and binding obligations of the Company enforceable against the
Company in accordance with their terms. Neither the execution, delivery or
performance by the Company of its obligations under this Agreement or the other
Transaction Documents, nor the consummation by it of the transactions
contemplated hereby or thereby (including, without limitation, the issuance of
the Preferred Stock and Warrants or the issuance or reservation for issuance of
the Conversion Shares or Warrant Shares) requires any consent or authorization
of the Company’s stockholders.

(c) Capitalization. The capitalization of the Company as of the date hereof,
including the authorized capital stock, the number of shares issued and
outstanding, the number of shares issuable and reserved for issuance pursuant to
the Company’s stock option plans, the number of shares issuable and reserved for
issuance pursuant to securities (other than the Preferred Stock and the
Warrants) exercisable or exchangeable for, or convertible into, any shares of
capital stock and the number of shares to be reserved for issuance upon
conversion of the Preferred Stock and exercise of the Warrants is set forth in
Section 3(c) of the Disclosure Schedule. All of such outstanding shares of
capital stock have been, or upon issuance in accordance with the terms of any
such exercisable, exchangeable or convertible securities will be, duly
authorized, validly issued, fully paid and non-assessable. No shares of capital
stock of the Company (including the Conversion Shares and the Warrant Shares)
are subject to preemptive rights or any other similar rights of the stockholders
of the Company or any liens or encumbrances. Except for the Securities and as
set forth in Section 3(c) of the Disclosure Schedule, (i) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of capital stock
of the Company or any of its Subsidiaries, or arrangements by which the Company
or any of its Subsidiaries is or may become bound to issue additional shares of
capital stock of the Company or any of its Subsidiaries, nor are any such
issuances or arrangements contemplated, (ii) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of its or their securities under the Securities Act
(except the Registration Rights Agreement); (iii) there are no outstanding
securities or instruments of the Company which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company is or may become bound to redeem any security
of the Company; (iv) the Company is not a party to any agreement restricting the
voting or transfer of any shares of capital stock of the Company; and (v) the
Company does not have any shareholder rights plan, “poison pill” or other
anti-takeover plans or similar arrangements. Section 3(c) of the Disclosure
Schedule sets forth all of the securities or instruments issued by the Company
or any of its Subsidiaries that contain anti-dilution or similar provisions that
will be triggered by, and all of the resulting adjustments that will be made to
such securities and instruments as a result of, the issuance of the Securities
in accordance with the terms of this Agreement, the Preferred Stock or the
Warrants. The Company has furnished or made available to the Purchasers, true
and correct copies of the Company’s Certificate of Incorporation as in effect on
the date hereof, the Company’s Bylaws as in effect on the date hereof, and all
other instruments and agreements governing securities convertible into or
exercisable or exchangeable for capital stock of the Company. Except as set
forth on Section 3(c) of the Disclosure Schedule, the offer and sale of all
capital stock, convertible securities, rights, warrants, or options of the
Company issued since January 1, 2003 and prior to the Closing complied with all
applicable Federal and state securities laws, and no stockholder has a right of
rescission or claim for damages with respect thereto which would have a Material
Adverse Effect.

(d) Subsidiaries. Section 3(d) of the Disclosure Schedules sets forth each
subsidiary of the Company, showing the jurisdiction of its incorporation or
organization and showing the percentage of each person’s ownership. All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable. There are no
outstanding preemptive, conversion or other rights, options, warrants or
agreements granted or issued by or binding upon any Subsidiary for the purchase
or acquisition of any shares of capital stock of any subsidiary or any other
securities convertible into, exchangeable for or evidencing the rights to
subscribe for any shares of such capital stock. Neither the Company nor any
Subsidiary is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of the capital stock of any subsidiary
or any convertible securities, rights, warrants or options of the type described
in the preceding sentence. Neither the Company nor any Subsidiary is party to,
nor has any knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of any Subsidiary. The Company or one of its
Subsidiaries has the unrestricted right to vote, and (subject to limitations
imposed by applicable law) to receive dividends and distributions on, all
capital securities of its Subsidiaries as owned by the Company or any such
Subsidiary.

(e) Issuance of Securities. The Preferred Stock and Warrants are duly authorized
and, upon issuance in accordance with the terms of this Agreement, (i) will be
validly issued and free from all taxes, liens, claims and encumbrances (other
than restrictions on transfer contained in this Agreement or the Certificate of
Designation or Warrants), (ii) will not be subject to preemptive rights, rights
of first refusal or other similar rights of stockholders of the Company or any
other person and (iii) will not impose personal liability on the holder thereof.
When the Conversion Shares and Warrant Shares are issued in accordance with the
terms of the Certificate of Designation and Warrants, respectively, such shares
will be (i) duly authorized by all necessary corporate action(ii) will be
validly issued and outstanding, fully paid and nonassessable, and free from all
taxes, liens, claims and encumbrances (other than restrictions on transfer
contained in this Agreement), (iii) will not be subject to preemptive rights,
rights of first refusal or other similar rights of stockholders of the Company
or any other person, (iv) will not impose personal liability upon the holder
thereof and (v) and the holders shall be entitled to all rights accorded to a
holder of Common Stock

(f) No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Preferred Stock and Warrants and the issuance
and reservation for issuance of the Conversion Shares and Warrant Shares) will
not (i) result in a violation of the Certificate of Incorporation or Bylaws,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment (including, without limitation, the triggering
of any anti-dilution provisions), acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws, rules and regulations and rules and regulations of any
self-regulatory organizations to which either the Company or its securities are
subject) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or affected
(except, with respect to clauses (ii) and (iii), for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations that would
not, individually or in the aggregate, have a Material Adverse Effect).

(g) Compliance. Neither the Company nor any of its Subsidiaries is in violation
of its

Certificate of Incorporation, Bylaws or other organizational documents, and
neither the Company nor any of its Subsidiaries is in default (and no event has
occurred that with notice or lapse of time or both would put the Company or any
of its Subsidiaries in default) under, nor has there occurred any event giving
others (with notice or lapse of time or both) any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party. The
businesses of the Company and its Subsidiaries are not being conducted, and
shall not be conducted so long as any Purchasers (or any of their respective
affiliates) own any of the Securities, in violation of any law, ordinance or
regulation of any governmental entity, except for possible violations the
sanctions for which either singly or in the aggregate have not had and would not
have a Material Adverse Effect. Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any Subsidiary has, in the course of his actions
for, or on behalf of, the Company, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity, made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds, violated or is
in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
or made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee. The Company
and its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate federal, state, provincial or foreign regulatory authorities
that are material to the conduct to its business, and neither the Company nor
any of its Subsidiaries has received any notice of proceeding relating to the
revocation or modification of any such certificate, authorization or permit.

(h) SEC Documents, Financial Statements. Since December 31, 2005, the Company
has timely filed (within applicable extension periods) all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein, the “SEC Documents”).
The Company has delivered or made available to each Purchaser true and complete
copies of the SEC Documents. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Exchange Act or
the Securities Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. None of the
statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings made prior to the date hereof). As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC
applicable with respect thereto. The Company has not provided to the Purchasers
any material non-public information or other information which, according to
applicable law, rule or regulation, was required to have been disclosed publicly
by the Company but which has not been so disclosed, other than with respect to
the transactions contemplated by this Agreement. Such financial statements have
been prepared in accordance with U.S. generally accepted accounting principles
(“GAAP”), consistently applied, during the periods involved (except as may be
otherwise indicated in such financial statements or the notes thereto or, in the
case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements) and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to immaterial year-end audit adjustments). Except
as set forth in the financial statements of the Company included in the Select
SEC Documents (as defined below), the Company has no liabilities, contingent or
otherwise, other than (i) liabilities incurred in the ordinary course of
business subsequent to the date of such financial statements and
(ii) obligations under contracts and commitments incurred in the ordinary course
of business and not required under GAAP to be reflected in such financial
statements, which liabilities and obligations referred to in clauses (i) and
(ii), individually or in the aggregate, would not have a Material Adverse
Effect. For purposes of this Agreement, “Select SEC Documents” means the
Company’s (A) Proxy Statement for its 2005 Annual Meeting, (B) Annual Report on
Form 10-K for the fiscal year ended December 31, 2005, and (C) all Current
Reports on Form 8-K filed since January 1, 2006 and WaveRider Communications
Inc.’s (A) Proxy Statement for its Special Meeting of Shareholders, held
March 20, 2006, and (B) all Current Reports on Form 8-K filed since January 1,
2006.

(i) Absence of Certain Changes. Since December 31, 2005, there has been no
material adverse change and no material adverse development in the business,
properties, operations, prospects, financial condition or results of operations
of the Company and its Subsidiaries, taken as a whole. The Company has not taken
any steps, and does not currently expect to take any steps, to seek protection
pursuant to any bankruptcy or receivership law, nor does the Company or any of
its Subsidiaries have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings with respect to the
Company or any of its Subsidiaries.

(j) Indebtedness. The Select SEC Documents or Section 3(j) of the Disclosure
Schedule sets forth as of a recent date all outstanding secured and unsecured
Indebtedness of the Company or any subsidiary, or for which the Company or any
Subsidiary has commitments. For the purposes of this Agreement, “Indebtedness”
shall mean (a) any liabilities for borrowed money or amounts owed in excess of
$100,000 (other than trade accounts payable incurred in the ordinary course of
business), (b) all guaranties, endorsements and other contingent obligations in
respect of Indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $25,000 due under leases required to be
capitalized in accordance with GAAP. Except as set forth on Section 3(j) of the
Disclosure Schedule, neither the Company nor any Subsidiary is in default with
respect to any Indebtedness.

(k) Transactions With Affiliates. Except as set forth on the Select SEC
Documents and Section 3(k) of the Disclosure Schedule, none of the officers,
directors, employees consultant or director of the Company, or any of its
subsidiaries, or any person owning any capital stock of the Company or any
subsidiary or any member of the immediate family of such officer, employee,
consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder is a party to any transaction with the Company or any of its
Subsidiaries (other than for ordinary course services solely in their capacity
as officers, directors or employees), including any contracts, loan, leases,
agreements, royalty agreement, management contracts or arrangement or other
continuing transactions.

(l) Absence of Litigation. Except as disclosed in the Select SEC Documents,
there are no actions, suits, proceedings, inquiries or investigations before or
by any court, public board, government agency, self-regulatory organization or
body (including, without limitation, the SEC) pending or affecting the Company,
any of its Subsidiaries, or any of their respective directors or officers in
their capacities as such or, to the knowledge of the Company, threatened against
the Company or any Subsidiary which questions the validity of this Agreement or
any of the other Transaction Documents or the transactions contemplated hereby
or thereby or any action taken or to be taken pursuant hereto or thereto. Except
as disclosed in the Select SEC Documents, there are no actions, suits,
proceedings, inquiries or investigations before or by any court, public board,
government agency, self-regulatory organization or body (including, without
limitation, the SEC) threatened against the Company, any of its subsidiaries, or
any of their respective directors or officers in their capacities as such,
which, if determined adversely, could, either individually or in the aggregate,
have a Material Adverse Effect. There are no facts which, if known by a
potential claimant or governmental authority, could give rise to a claim or
proceeding which, if asserted or conducted with results unfavorable to the
Company or any of its Subsidiaries, could reasonably be expected to have a
Material Adverse Effect. Except as set forth in the Select SEC Documents or
Section 3(l) of the Disclosure Schedule, there are no outstanding orders,
judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company or any Subsidiary or any
officers or directors of the Company or Subsidiary in their capacities as such.

(m) Intellectual Property. Each of the Company and its Subsidiaries owns or is
duly licensed (and, in such event, has the unfettered right to grant
sublicenses) to use all patents, patent applications, trademarks, trademark
applications, trade names, service marks, copyrights, copyright applications,
licenses, permits, inventions, discoveries, processes, scientific, technical,
engineering and marketing data, object and source codes, know- how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) and other similar rights and
proprietary knowledge (collectively, “Intellectual Property”) necessary for the
conduct of its business as now being conducted and as presently contemplated to
be conducted in the future (collectively, the “Company Intellectual Property”).
Section 3(m) of the Disclosure Schedule sets forth a list of all material
Company Intellectual Property owned and/or used by the Company in its business.
Neither the Company nor any Subsidiary of the Company infringes or is in
conflict with any right of any other person with respect to any third party
Intellectual Property. Neither the Company nor any of its Subsidiaries has
received written notice of any pending conflict with or infringement upon any
third party Intellectual Property. Neither the Company nor any of its
Subsidiaries has entered into any consent agreement, indemnification agreement,
forbearance to sue or settlement agreement with respect to the validity of the
Company’s or its Subsidiaries’ ownership of or right to use its Company
Intellectual Property and there is no reasonable basis for any such claim to be
successful. The Company Intellectual Property are valid and enforceable and no
registration relating thereto has lapsed, expired or been abandoned or canceled
or is the subject of cancellation or other adversarial proceedings, and all
applications therefor are pending and in good standing. The Company and its
Subsidiaries have complied, in all material respects, with their respective
contractual obligations relating to the protection of the Company Intellectual
Property used pursuant to licenses. No person is infringing on or violating the
Company Intellectual Property owned or used by the Company or its Subsidiaries.

(n) Title. Each of the Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and merchantable title to all
personal property owned by them reflected in the Select SEC Documents, free and
clear of all liens, encumbrances and defects such that , individually or in the
aggregate, do not cause a Material Adverse Effect on the Company’s financial
condition or operating results. Any real property and facilities held under
lease by the Company and its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not materially interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

(o) Tax Status. Except as set forth in the Select SEC Documents, the Company and
each of its Subsidiaries has made or filed all foreign, U.S. federal, state,
provincial and local income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject (unless and only to the
extent that the Company and each of its Subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) and has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the Company has no
knowledge of any basis for any such claim. The Company has not executed a waiver
with respect to any statute of limitations relating to the assessment or
collection of any foreign, federal, state, provincial or local tax. None of the
Company’s tax returns is presently being audited by any taxing authority.

(p) Key Employees. Neither the Company nor any Subsidiary has any collective
bargaining arrangements or agreements covering any of its employees, except as
set forth in the Select SEC Documents or on Section 3(p) of the Disclosure
Schedule. Except as set forth in the Select SEC Documents or on Section 3(p) of
the Disclosure Schedule, neither the Company nor any Subsidiary has any
employment contract, agreement regarding proprietary information,
non-competition agreement, non-solicitation agreement, confidentiality
agreement, or any other similar contract or restrictive covenant, relating to
the rights of any Key Employees. Each of the Company’s directors and officers
and any Key Employee (as defined below) is currently serving the Company in the
capacity disclosed in the Select SEC Documents. No Key Employee is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each Key Employee does not subject the
Company or any of its Subsidiaries to any material liability with respect to any
of the foregoing matters. No Key Employee has, to the knowledge of the Company
and its Subsidiaries, any intention to terminate or limit his employment with,
or services to, the Company or any of its Subsidiaries, nor is any such Key
Employee subject to any constraints which would cause such employee to be unable
to devote his full time and attention to such employment or services. For
purposes of this Agreement, “Key Employee” means the persons listed in
Section 3(p) of the Disclosure Schedule and any individual who assumes or
performs any of the duties of a Key Employee.

(q) Employee Relations. (i) No application or petition for certification of a
collective bargaining agent is pending and none of the employees of Company or
any of its Subsidiaries are or have been represented by any union or other
bargaining representative and no union has attempted to organize any group of
the Company’s employees, and no group of the Company’s employees has sought to
organize themselves into a union or similar organization for the purpose of
collective bargaining. The Company and its Subsidiaries believe that their
relations with their employees are good; (ii) no executive officer (as defined
in Rule 501(f) of the Securities Act) has notified the Company that such officer
intends to leave the Company or otherwise terminate such officer’s employment
with the Company; and (iii) the Company and its Subsidiaries are in compliance
with all federal, state and local laws and regulations and, to the Company’s
knowledge, all foreign laws and regulations, in each case respecting employment
and employment practices, terms and conditions of employment and wages and
hours, except where failure to be in compliance would not, either individually
or in the aggregate, result in a Material Adverse Effect.

(r) Insurance. The Company and each of its Subsidiaries has in force fire,
casualty, product liability and other insurance policies, with extended
coverage, sufficient in amount to allow it to replace any of its material
properties or assets which might be damaged or destroyed or sufficient to cover
liabilities to which the Company may reasonably become subject, and such types
and amounts of other insurance with respect to its business and properties, on
both a per occurrence and an aggregate basis, as are customarily carried by
persons engaged in the same or similar business as the Company. No default or
event has occurred that could give rise to a default under any such policy.

(s) Environmental Matters. The Company and each of its Subsidiaries have
obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities, or from any other person, that are required under any Environmental
Laws. The Select SEC Documents describe all material permits, licenses and other
authorizations issued under any Environmental Laws to the Company or its
Subsidiaries. The Company has all necessary governmental approvals required
under all Environmental Laws and used in its business or in the business of any
of its subsidiaries. The Company and each of its subsidiaries are also in
compliance with all other limitations, restrictions, conditions, standards,
requirements, schedules and timetables required or imposed under all
Environmental Laws. Except for such instances as would not individually or in
the aggregate have a Material Adverse Effect, there are no past or present
events, conditions, circumstances, incidents, actions or omissions relating to
or in any way affecting the Company or its subsidiaries that violate or may
violate any Environmental Law after the Closing Date or that may give rise to
any environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance. There is no
environmental litigation or other environmental proceeding pending or threatened
by any governmental regulatory authority or others with respect to the current
or any former business of the Company or any of its Subsidiaries or any
partnership or joint venture currently or at any time affiliated with the
Company or any of its Subsidiaries. No state of facts exists as to environmental
matters or Hazardous Substances that involves the reasonable likelihood of a
material capital expenditure by the Company or any of its Subsidiaries that may
otherwise have a Material Adverse Effect. No Hazardous Substances have been
treated, stored or disposed of, or otherwise deposited, in or on the properties
owned or leased by the Company or any of its Subsidiaries or by any partnership
or joint venture currently or at any time affiliated with the Company or any of
its Subsidiaries in violation of any applicable environmental laws. The
environmental compliance programs of the Company and each of its Subsidiaries
comply in all respects with all environmental laws, whether foreign, federal,
state, provincial or local, currently in effect. For purposes of this Agreement,
“Hazardous Substances” means any substance, waste, contaminant, pollutant or
material that has been determined by any governmental authority to be capable of
posing a risk of injury to health, safety, property or the environment.
“Environmental Laws” shall mean all applicable laws relating to the protection
of the environment including, without limitation, all requirements pertaining to
reporting, licensing, permitting, controlling, investigating or remediating
emissions, discharges, releases or threatened releases of hazardous substances,
chemical substances, pollutants, contaminants or toxic substances, materials or
wastes, whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature.

(t) Operation of Business. The Company and each of the subsidiaries owns or
possesses all patents, trademarks, domain names (whether or not registered) and
any patentable improvements or copyrightable derivative works thereof, websites
and intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations as set forth in the Select SEC Documents
and on Section 3(t) of the Disclosure Schedule, and all rights with respect to
the foregoing, which are necessary for the conduct of its business as now
conducted without any conflict with the rights of others.

(u) Listing. The Company is not in violation of the listing requirements of the
OTC Electronic Bulletin Board (the “Bulletin Board”) on which it trades, does
not reasonably anticipate that the Common Stock will be delisted by the Bulletin
Board for the foreseeable future, and has not received any notice regarding the
possible delisting of the Common Stock from the Bulletin Board. The Company has
secured the listing of the Conversion Shares and Warrant Shares upon each
national securities exchange, automated quotation system or over the counter
market upon which shares of Common Stock are currently listed (subject to
official notice of issuance).

(v) Material Agreements. Except as set forth in the Select SEC Documents or on
Section 3(v) of the Disclosure Schedule, neither the Company nor any Subsidiary
is a party to any written or oral contract, instrument, agreement, commitment,
obligation, plan or arrangement, a copy of which would be required to be filed
with the SEC as an exhibit to a registration statement on Form S-1 or applicable
form (collectively, “Material Agreements”) if the Company or any subsidiary were
registering securities under the Securities Act. Except as set forth on
Section 3(v) of the Disclosure Schedule or in the SEC Documents, the Company and
each of its Subsidiaries has in all material respects performed all the
obligations required to be performed by them to date under the foregoing
agreements, have received no notice of default and, to the best of the Company’s
knowledge are not in default under any Material Agreement now in effect, the
result of which could cause a Material Adverse Effect. Except as set forth on
Section 3(v) of the Disclosure Schedule or in the SEC Documents, no written or
oral contract, instrument, agreement, commitment, obligation, plan or
arrangement of the Company or of any subsidiary limits or shall limit the
payment of dividends on the Company’s Preferred Stock, other Preferred Stock, if
any, or its Common Stock.

(w) Securities Act of 1933. Based in material part upon the representations
herein of the Purchasers, the Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder. Neither the Company nor anyone
acting on its behalf, directly or indirectly, has or will sell, offer to sell or
solicit offers to buy any of the Securities or similar securities to, or solicit
offers with respect thereto from, or enter into any preliminary conversations or
negotiations relating thereto with, any person, or has taken or will take any
action so as to bring the issuance and sale of any of the Securities under the
registration provisions of the Securities Act and applicable state securities
laws, and neither the Company nor any of its affiliates, nor any person acting
on its or their behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of any of the Securities.

(x) Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing Date that may be required under applicable state
and/or Federal securities laws (which if required, shall be filed on a timely
basis), including the filing of a Form D and a registration statement or
statements pursuant to the Registration Rights Agreement, and the filing of the
Certificate of Designation with the Secretary of State for the State of
Delaware, no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution or delivery of the Preferred Stock and
the Warrants, or for the performance by the Company of its obligations under the
Transaction Documents.

(y) Absence of Certain Developments. Except as provided on the Select SEC
Documents and Section 3(y) of the Disclosure Schedule, since December 31, 2005,
neither the Company nor any subsidiary has:



  1.   issued any stock, bonds or other corporate securities or any rights,
options or warrants with respect thereto;



  2.   borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except current liabilities incurred in the ordinary
course of business which are comparable in nature and amount to the current
liabilities incurred in the ordinary course of business during the comparable
portion of its prior fiscal year, as adjusted to reflect the current nature and
volume of the Company’s or such subsidiary’s business;



  3.   discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business;



  4.   declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;



  5.   sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, except in the ordinary course of business;



  6.   sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights, or disclosed any proprietary confidential information to any person
except to customers in the ordinary course of business or to the Purchasers or
their representatives;



  7.   suffered any substantial losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;



  8.   made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;



  9.   made capital expenditures or commitments therefor that aggregate in
excess of $100,000;



  10.   entered into any other transaction other than in the ordinary course of
business, or entered into any other material transaction, whether or not in the
ordinary course of business;



  11.   made charitable contributions or pledges in excess of $25,000;



  12.   suffered any material damage, destruction or casualty loss, whether or
not covered by insurance;



  13.   experienced any material problems with labor or management in connection
with the terms and conditions of their employment;



  14.   effected any two or more events of the foregoing kind which in the
aggregate would be material to the Company or its subsidiaries; or



  15.   entered into an agreement, written or otherwise, to take any of the
foregoing actions.

(z) Public Utility Holding Company Act and Investment Company Act Status. The
Company is not a “holding company” or a “public utility company” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended. The
Company is not, and as a result of and immediately upon the Closing will not be,
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

(aa) ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan by the Company or any of its subsidiaries
which is or would be materially adverse to the Company and its subsidiaries. The
execution and delivery of this Agreement and the issuance and sale of the
Preferred Stock will not involve any transaction which is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975 of the Internal Revenue Code of 1986, as
amended, provided that, if any of the Purchasers, or any person or entity that
owns a beneficial interest in any of the Purchasers, is an “employee pension
benefit plan” (within the meaning of Section 3(2) of ERISA) with respect to
which the Company is a “party in interest” (within the meaning of Section 3(14)
of ERISA), the requirements of Sections 407(d)(5) and 408(e) of ERISA, if
applicable, are met. As used in this Section 3(aa), the term “Plan” shall mean
an “employee pension benefit plan” (as defined in Section 3 of ERISA) which is
or has been established or maintained, or to which contributions are or have
been made, by the Company or any subsidiary or by any trade or business, whether
or not incorporated, which, together with the Company or any subsidiary, is
under common control, as described in Section 414(b) or (c) of the Code.

(bb) Anti-Takeover Provisions. The Company and its board of directors have taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under its
Certificate of Incorporation or the laws of the state of its incorporation which
is or could become applicable to any Purchaser as a result of the transactions
contemplated by this Agreement, including without limitation, the Company’s
issuance of the Securities and any and all Purchaser’s ownership of the
Securities. Except as specifically contemplated by this Agreement, the Company
is not required to obtain any consent, approval, authorization or order of, or
make any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory agency or other third party in order for it to
execute, deliver or perform any of its obligations under this Agreement or any
of the other Transaction Documents, in each case in accordance with the terms
hereof or thereof.

(cc) Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible to the Company in any way for the performance of the obligations of
any other Purchaser under the Transaction Documents. The Company acknowledges
that nothing contained herein, or in any Transaction Document, and no action
taken by any Purchaser pursuant hereto or thereto, shall be deemed by the
Company to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption by the Company that
the Purchasers are in any way acting in concert or as a group with respect to
such obligations or the transactions contemplated by the Transaction Documents.
The Company acknowledges that each Purchaser shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents against the
Company, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose. The Company acknowledges
that for reasons of administrative convenience only, the Transaction Documents
have been prepared by counsel for the placement agent and such counsel does not
represent the Purchasers and the Purchasers have retained their own individual
counsel with respect to the transactions contemplated hereby.  The Company
acknowledges that it has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by the Purchasers. The Company acknowledges
that such procedure with respect to the Transaction Documents in no way creates
a presumption by the Company that the Purchasers are in any way acting in
concert or as a group with respect to the Transaction Documents or the
transactions contemplated hereby or thereby.

(dd) No General Solicitation or Integrated Offering. Neither the Company nor any
distributor participating on the Company’s behalf in the transactions
contemplated hereby (if any) nor any person acting for the Company, or any such
distributor, has conducted any “general solicitation” (as such term is defined
in Regulation D) with respect to any of the Securities being offered hereby.
Neither the Company nor any of its affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would cause the offering of the Securities pursuant to this Agreement to be
integrated with any prior offering of securities of the Company for purposes of
the Securities Act which would prevent the Company from selling the Securities
pursuant to Rule 506 under the Securities Act, or any applicable
exchange-related stockholder approval provisions, nor will the Company or any of
its affiliates or subsidiaries take any action or steps that would cause the
offering of the Securities to be integrated with other offerings. Except as set
forth on Section 3(dd) of the Disclosure Schedule, the Company does not have any
registration statement pending before the SEC or currently under the SEC’s
review and since October 1, 2005, the Company has not offered or sold any of its
equity securities or debt securities convertible into shares of Common Stock.

(ee) Certain Fees. Except as set forth in this Agreement or on Section 3(ee) of
the Disclosure Schedule, no brokers, finders or financial advisory fees or
commissions will be payable by the Company or any subsidiary or any Purchaser
with respect to the transactions contemplated by this Agreement.

(ff) Sarbanes-Oxley Act. The Company is in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the
rules and regulations promulgated thereunder, that are effective, and intends to
comply with other applicable provisions of the Sarbanes-Oxley Act, and the rules
and regulations promulgated thereunder, upon the effectiveness of such
provisions.

(gg) Acknowledgment Regarding Securities. The number of Conversion Shares
issuable upon conversion of the Preferred Stock and the number of Warrant Shares
issuable upon exercise of the Warrants may increase in certain circumstances.
The Company’s directors and executive officers have studied and fully understand
the nature of the Securities being sold hereunder. The Company acknowledges that
its obligation to issue Conversion Shares upon conversion of the Preferred Stock
in accordance with the terms thereof and the Warrant Shares upon the exercise of
the Warrants in accordance with the terms thereof is absolute and unconditional,
regardless of the dilution that such issuance may have on the ownership
interests of other stockholders and the availability of remedies provided for in
any of the Transaction Documents relating to a failure or refusal to issue
Conversion Shares or Warrant Shares.

(hh) Disclosure. All information relating to or concerning the Company and/or
any of its Subsidiaries set forth in this Agreement or provided to the
Purchasers pursuant to Section 2(d) hereof or otherwise by the Company in
connection with the transactions contemplated hereby is true and correct in all
material respects and the Company has not omitted to state any material fact
necessary in order to make the statements made herein or therein, in light of
the circumstances under which they were made, not misleading. No event or
circumstance has occurred or exists with respect to the Company or its
Subsidiaries or their respective businesses, properties, prospects, operations
or financial conditions, which has not been publicly disclosed but, under
applicable law, rule or regulation, would be required to be disclosed by the
Company in a registration statement filed on the date hereof by the Company
under the Securities Act with respect to a primary issuance of the Company’s
securities.

4. COVENANTS.

(a) Best Efforts. The parties shall use their respective best efforts timely to
satisfy each of the conditions described in Sections 6 and 7 of this Agreement.

(b) Form D; Blue Sky Laws. The Company shall file with the SEC a Form D with
respect to the Securities as required under Regulation D and provide a copy
thereof to each Purchaser promptly after such filing. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Securities for sale to each Purchaser
pursuant to this Agreement under applicable securities or “blue sky” laws of the
states of the United States or obtain exemption therefrom, and shall provide
evidence of any such action so taken to each Purchaser on or prior to the
applicable Closing Date.

(c) Reporting Status. So long as any Purchasers (or any of their respective
affiliates) beneficially own any of the Securities, the Company shall timely
file all reports required to be filed with the SEC pursuant to the Exchange Act,
and the Company shall not terminate its status as an issuer required to file
reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would permit such termination. In addition, the Company
shall take all actions necessary to meet the “registrant eligibility”
requirements set forth in the general instructions to Form S-1 or any successor
form thereto, to continue to be eligible to register the resale of its Common
Stock on a registration statement on Form S-1 under the Securities Act.

(d) Reporting Requirements. If the SEC ceases making periodic reports filed
under Section 13 of the Exchange Act available via the Internet, then at a
Purchaser’s request the Company shall furnish the following to such Purchaser so
long as such Purchaser shall be obligated hereunder to purchase the Preferred
Stock or shall beneficially own any Preferred Stock, or shall own Conversion
Shares which, in the aggregate, represent more than 2% of the total combined
voting power of all voting securities then outstanding:

(1) Quarterly Reports filed with the SEC on Form 10-Q as soon as practical after
the document is filed with the SEC, and in any event within five (5) days after
the document is filed with the SEC;

(2) Annual Reports filed with the SEC on Form 10-K as soon as practical after
the document is filed with the SEC, and in any event within five (5) days after
the document is filed with the SEC; and

(3) Copies of all notices and information, including without limitation notices
and proxy statements in connection with any meetings, that are provided to
holders of shares of Common Stock, contemporaneously with the delivery of such
notices or information to such holders of Common Stock.

(e) Amendments. The Company shall not amend or waive any provision of the
Certificate or Bylaws of the Company in any way that would adversely affect the
liquidation preferences, dividends rights, conversion rights, voting rights or
redemption rights of the Preferred Stock; provided, however, that any creation
and issuance of another series of Junior Stock (as defined in the Certificate of
Designation) or any other class or series of equity securities which by its
terms shall rank on parity with the Preferred Stock shall not be deemed to
materially and adversely affect such rights, preferences or privileges.

(f) Other Agreements. The Company shall not enter into any agreement in which
the terms of such agreement would restrict or impair the right or ability to
perform of the Company or any subsidiary under any Transaction Document.

(g) Distributions. So long as any Preferred Stock or Warrants remain
outstanding, the Company agrees that it shall not purchase or otherwise acquire
for value, directly or indirectly, any Common Stock or other equity security of
the Company.

(h) Use of Proceeds. The Company shall use the proceeds from the sale and
issuance of the Preferred Stock and Warrants to pay certain legacy obligations
of the Company, and for general corporate purposes and working capital. Such
remaining proceeds shall not be used to (i) pay dividends; (ii) pay for any
increase in executive compensation or make any loan or other advance to any
officer, employee, shareholder, director or other affiliate of the Company,
without the express approval of the Board of Directors acting in accordance with
past practice; (iii) purchase debt or equity securities of any entity (including
redeeming the Company’s own securities), except for (A) evidences of
indebtedness issued or fully guaranteed by the United States of America and
having a maturity of not more than one year from the date of acquisition,
(B) certificates of deposit, notes, acceptances and repurchase agreements having
a maturity of not more than one year from the date of acquisition issued by a
bank organized in the United States having capital, surplus and undivided
profits of at least $500,000,000, (C) the highest-rated commercial paper having
a maturity of not more than one year from the date of acquisition, and (D)
“Money Market” fund shares, or money market accounts fully insured by the
Federal Deposit Insurance Corporation and sponsored by banks and other financial
institutions, provided that the investments consist principally of the types of
investments described in clauses (A), (B), or (C) above; or (iv) make any
investment not directly related to the current business of the Company.

(i) Financial Information. The Company shall send (via electronic transmission
or otherwise), or make available via its website at www.wavewireless.com, the
following reports (or notification of their availability to the public) to the
Purchasers until the Purchasers transfer, assign or sell all of their
Securities: (i) within ten days after the filing with the SEC, a copy of its
Annual Report on Form 10-K, its Quarterly Reports on Form 10-Q, its proxy
statements and any Current Reports on Form 8-K; and (ii) within one day after
release, copies of all press releases issued by the Company or any of its
Subsidiaries.

(j) Reservation of Shares. So long as any of the Preferred Stock or Warrants
remain outstanding, the Company shall take all action necessary to at all times
have authorized, and reserved for the purpose of issuance, no less than one
hundred percent (100%) of the aggregate number of shares of Common Stock needed
to provide for the issuance of the Conversion Shares and shall, upon the Company
filing the Charter Amendment (as defined in Section 4(w) hereof), take all
action necessary to at all times have authorized, and reserved for the purpose
of issuance, no less than one hundred percent (100%) of the aggregate number of
shares of Common Stock needed to provide for the issuance of the Conversion
Shares and the Warrant Shares.

(k) Listing. The Company shall maintain, so long as any Purchasers (or any of
their respective affiliates) beneficially own any Securities, the listing of all
Conversion Shares and Warrant Shares from time to time issuable upon conversion
of the Preferred Stock and exercise of the Warrants on each national securities
exchange, automated quotation system or electronic bulletin board on which
shares of Common Stock are currently listed. The Company will use its best
efforts to continue the listing and trading of its Common Stock on the Bulletin
Board or the Nasdaq Capital Market (the “Capital Market”), Nasdaq National
Market (the “National Market”), the New York Stock Exchange (the “NYSE”) or the
American Stock Exchange (the “AMEX”) and will comply in all respects with the
reporting, filing and other obligations under the bylaws or rules of the
National Association of Securities Dealers, Inc. (the “NASD”), such exchanges,
or such electronic system, as applicable. The Company shall promptly provide to
each Purchaser copies of any notices it receives regarding the continued
eligibility of the Common Stock for trading on the Bulletin Board or on any
securities exchange or automated quotation system on which securities of the
same class or series issued by the Company are then listed or quoted, if any.

(l) Corporate Existence. So long as any Purchasers (or any of their respective
affiliates) beneficially own any Securities, the Company shall maintain its
corporate existence, and in the event of a merger, consolidation or sale of all
or substantially all of the Company’s assets, the Company shall ensure that the
surviving or successor entity in such transaction and, if an entity different
from the successor or acquiring entity, the entity whose securities into which
the Common Stock shall become convertible or exchangeable in such transaction
(i) assumes the Company’s obligations under this Agreement and the other
Transaction Documents and the agreements and instruments entered into in
connection herewith and therewith regardless of whether or not the Company would
have had a sufficient number of shares of Common Stock authorized and available
for issuance in order to effect the conversion of all the Preferred Stock and
exercise in full of all Warrants outstanding as of the date of such transaction
and (ii) except in the event of a merger, consolidation of the Company into any
other corporation, or the sale or conveyance of all or substantially all of the
assets of the Company where the consideration consists solely of cash, the
surviving or successor entity and, if an entity different from the successor or
acquiring entity, the entity whose securities into which the Common Stock shall
become convertible or exchangeable in such transaction, is a publicly traded
corporation whose common stock is listed for trading on the Capital Market,
National Market, the NYSE or the AMEX.

(m) No Integrated Offerings. The Company shall not make any offers or sales of
any security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the
Securities Act or cause this offering of the Securities to be integrated with
any other offering of securities by the Company for purposes of any stockholder
approval provision applicable to the Company or its securities.

(n) Legal Compliance. The Company shall conduct its business and the business of
its Subsidiaries in compliance with all laws, ordinances or regulations of
governmental entities applicable to such businesses, except where the failure to
do so would not have a Material Adverse Effect.

(o) Information. The Company shall keep at its principal executive office a true
copy of this Agreement (as at the time in effect), and cause the same to be
available for inspection at such office during normal business hours by any
holder of Securities or any prospective transferee of Securities designated by a
holder thereof.

(p) Keeping of Records and Books of Account. The Company shall keep and cause
each subsidiary to keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied, reflecting
all financial transactions of the Company and its subsidiaries, and in which,
for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.

(q) Disclosure of Transaction. The Company shall issue a press release
describing the material terms of the transactions contemplated hereby (the
“Press Release”) as soon as practicable after the Closing but in no event later
than one hour after the Closing; provided, however, that if the Closing occurs
after 4:00 P.M. Eastern Time on any Trading Day, the Company shall issue the
Press Release no later than 9:00 A.M. Eastern Time on the first Trading Day
following the Closing Date. The Company shall also file with the SEC a Current
Report on Form 8-K (the “Form 8-K”) describing the material terms of the
transactions contemplated hereby (and attaching as exhibits thereto this
Agreement, the Registration Rights Agreement, the Certificate of Designation,
the form of each series of Warrant and the Press Release) as soon as practicable
following the Closing Date but in no event more than two (2) Trading Days
following the Closing Date, which Press Release and Form 8-K shall be subject to
prior review and comment by the Purchasers. “Trading Day” means any day during
which the OTC Bulletin Board (or other principal exchange on which the Common
Stock is traded) shall be open for trading.

(r) Inspection of Properties and Books. So long as any Purchaser beneficially
owns any Securities, such Purchaser and its representatives and agents
(collectively, the “Inspectors”) shall have the right, at such Purchaser’s
expense, to visit and inspect any of the properties of the Company and of its
Subsidiaries, to examine the books of account and records of the Company and of
its Subsidiaries, to make or be provided with copies and extracts therefrom, to
discuss the affairs, finances and accounts of the Company and of its
Subsidiaries with, and to be advised as to the same by, its and their officers,
employees and independent public accountants (and by this provision the Company
authorizes such accountants to discuss such affairs, finances and accounts,
whether or not a representative of the Company is present) all at such
reasonable times and intervals and to such reasonable extent as the Purchasers
may desire; provided, however, that each Inspector shall hold in confidence and
shall not make any disclosure (except to such Purchaser) of any such information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (i) the disclosure of such
information is necessary to avoid or correct a misstatement or omission in any
Registration Statement filed pursuant to the Registration Rights Agreement,
(ii) the release of such information is ordered pursuant to a subpoena or other
order from a court or government body of competent jurisdiction, or (iii) such
information has been made generally available to the public other than by
disclosure in violation of this or any other agreement. Each Purchaser agrees
that it shall, upon learning that disclosure of such information is sought in or
by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to the Company and allow the Company, at its expense,
to undertake appropriate action to prevent disclosure of, or to obtain a
protective order for, the information deemed confidential.

(s) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by any Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Purchaser effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document. The Company shall execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Purchaser.

(t) Variable Securities. The Company shall not, in any manner, issue or sell any
rights, warrants or options to subscribe for or purchase Common Stock, or any
other securities directly or indirectly convertible into or exchangeable or
exercisable for Common Stock, at an effective conversion, exchange or exercise
price that varies or may vary with the market price of the Common Stock,
including by way of one or more reset(s) to any fixed price.

(u) Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

(v) Participation Right; Exchange Rights. Subject to the terms and conditions
specified in this Section 4(v), for a period of one year calculated from the
Closing Date, the holders of Preferred Stock shall have a right to participate
with respect to the issuance or possible issuance of (i) equity or equity-linked
securities, or (ii) debt which is convertible into equity or in which there is
an equity component (“Additional Securities”) on the same terms and conditions
as offered by the Company to the other purchasers of such Additional Securities.
Each time the Company proposes to offer any Additional Securities, the Company
shall make an offering of such Additional Securities to each Purchaser in
accordance with the following provisions:

(i) the Company shall deliver a notice (the “Notice”) to the holders of
Preferred Stock stating (i) its bona fide intention to offer such Additional
Securities, (ii) the number of such Additional Securities to be offered,
(iii) the price and terms, if any, upon which it proposes to offer such
Additional Securities, and (iv) the anticipated closing date of the sale of such
Additional Securities;

(ii) by written notification received by the Company within five (5) trading
days after giving of the Notice, any holder of Preferred Stock may elect to
purchase or obtain, at the price and on the terms specified in the Notice, up to
that portion of such Additional Securities that have a total purchase price
equal to one half of the face amount of the Preferred Stock held by such holder
(including any shares of Preferred Stock that have been converted into Common
Stock). The Company shall promptly, in writing, inform each holder of Preferred
Stock that elects to purchase all of the Additional Shares available to it
(“Fully-Exercising Holder”) of any other holder of Preferred Stock’s failure to
do likewise. During the five (5) trading day period commencing after such
information is given, each Fully-Exercising Holder shall be entitled to obtain
that portion of the Additional Securities for which the holders of Preferred
Stock were entitled to subscribe but that were not subscribed for by the holders
of Preferred Stock that is equal to the proportion that the face amount of the
Preferred Stock held by such Fully-Exercising Holder (including any shares of
Preferred Stock that have been converted into Common Stock) bears to the total
face amount of the Preferred Stock held by all holders of Preferred Stock
(including any shares of Preferred Stock that have been converted into Common
Stock);

(iii) notwithstanding the provisions of Section 4(v)(ii), for a period of one
year calculated from the effective date of the Registration Statement, by
written notification received by the Company within five (5) trading days after
giving of the Notice, any holder of Preferred Stock may elect to purchase or
obtain, at the price and on the terms specified in the Notice, up to that
portion of such Additional Securities that have a total purchase price equal to
the face amount of the Preferred Stock held by such holder (including any shares
of Preferred Stock that have been converted into Common Stock); provided,
however, that any holder of Preferred Stock who elects to purchase Additional
Securities pursuant to this Section 4(v) shall be required to surrender to the
Company Preferred Stock (or Common Stock issued on the conversion of such
Preferred Stock) for which the face amount (plus all accrued but unpaid
dividends) equals the total purchase price of the Additional Securities to be
acquired by such holder of Preferred Stock, and the Company shall accept such
Preferred Stock (or Common Stock issued on the conversion of such Preferred
Stock) as payment in full for such Additional Securities. The provisions of this
Section 4(v)(iii) shall be of no further force or effect upon the consummation
of any transaction resulting in the issuance of the Company’s Common Stock in
connection with a bona fide offering at an offering price per share (prior to
any underwriter’s commissions and discounts) of not less than $0.075 (as
adjusted to reflect any stock dividends, distributions, combinations,
reclassifications and other similar transactions effected by the Company in
respect to its Common Stock) that results in total net proceeds to the Company
of at least $2,500,000;

(iv) if all Additional Securities which the holders of Preferred Stock are
entitled to obtain pursuant to Section 4(v)(ii) or Section 4(v)(iii) are not
elected to be obtained as provided in subsection Section 4(v)(ii) or
Section 4(v)(iii) hereof, the Company may, during the 75-day period following
the expiration of the period provided in subsection Section 4(v)(ii) or Section
4(v)(iii)) hereof, offer the remaining unsubscribed portion of such Additional
Securities to any person or persons at a price not less than, and upon terms no
more favorable to the offeree than, those specified in the Notice. If the
Company does not consummate the sale of such Additional Securities within such
period, the right provided hereunder shall be deemed to be revived and such
Additional Securities shall not be offered or sold unless first reoffered to the
holders of Preferred Stock in accordance herewith;

(v) the participation right in this Section 4(v) shall not be applicable to
(i) the issuance or sale of shares of Common Stock (or options therefor) to
employees, officers, directors, or consultants of the Company for the primary
purpose of soliciting or retaining their employment or service pursuant to a
stock option plan (or similar equity incentive plan) approved in good faith by
the Board of Directors, (ii) the issuance of Common Stock in connection with a
bona fide underwritten public offering at an offering price per share (prior to
underwriter’s commissions and discounts) of not less than 200% of the Conversion
Price (as adjusted to reflect any stock dividends, distributions, combinations,
reclassifications and other similar transactions effected by the Company in
respect to its Common Stock) that results in total proceeds to the Company of at
least $10,000,000, (iii) the issuance or sale of the Preferred Stock, (iv) the
issuance of securities in connection with mergers, acquisitions, strategic
business partnerships or joint ventures approved by the Board of Directors and
the primary purpose of which, in the reasonable judgment of the Board of
Directors, is not to raise additional capital or (v) any issuance of securities
as to which the Majority Holders shall have executed a written waiver of the
rights contained in this Section 4(v); and

(vi) the participation right set forth in this Section 4(v) may not be assigned
or transferred, except that such right is assignable by each holder of Preferred
Stock to any wholly-owned subsidiary or parent of, or to any corporation or
entity that is, within the meaning of the Securities Act, controlling,
controlled by or under common control with, any such holder of Preferred Stock.

(w) Increase in Authorized Shares. The Company shall obtain the approval of its
stockholders no later than December 31, 2006 (the “Amendment Date”) to increase
the Company’s authorized shares of Common Stock to the number of shares of
Common Stock sufficient to reserve one hundred percent (100%) of the number of
shares of Common Stock as shall from time to time be sufficient to effect the
conversion of all of the Preferred Stock and exercise of the Warrants then
outstanding (the “Share Increase”). Within two (2) business days of receiving
such stockholder approval, the Company shall file an amendment to the
Certificate of Incorporation (the “Charter Amendment”) with the Delaware
Secretary of State to effect the Share Increase. In the event the Company’s
stockholders have not approved the Charter Amendment by the Amendment Date, the
Company shall pay to each Purchaser an amount, in cash, equal to the product of
(i) the number of Warrant Shares issuable upon exercise of the Warrants held by
such Purchaser multiplied by (ii) the purchase price per share of Common Stock,
multiplied by two percent (2%) for each 30 day period (or portion thereof) after
the Amendment Date and prior to the approval of the Charter Amendment by the
Company’s stockholders.

5. TRANSFER AGENT INSTRUCTIONS.

(a) Upon conversion of the Preferred Stock or exercise of the Warrants by any
person, (i) if the DTC Transfer Conditions (as defined below) are satisfied, the
Company shall cause its transfer agent to electronically transmit all Conversion
Shares and Warrant Shares by crediting the account of such person or its nominee
with the Depository Trust Company (“DTC”) through its Deposit Withdrawal Agent
Commission system; or (ii) if the DTC Transfer Conditions are not satisfied, the
Company shall issue and deliver, or instruct its transfer agent to issue and
deliver, certificates (subject to the legend and other applicable provisions
hereof and the Certificate of Designation and Warrants), registered in the name
of such person its nominee, physical certificates representing the Conversion
Shares and Warrant Shares, as applicable. Even if the DTC Transfer Conditions
are satisfied, any person effecting a conversion of Preferred Stock or
exercising Warrants may instruct the Company to deliver to such person or its
nominee physical certificates representing the Conversion Shares and Warrant
Shares, as applicable, in lieu of delivering such shares by way of DTC Transfer.
For purposes of this Agreement, “DTC Transfer Conditions” means that (A) the
Company’s transfer agent is participating in the DTC Fast Automated Securities
Transfer program and (B) the certificates for the Conversion Shares or Warrant
Shares required to be delivered do not bear a legend and the person effecting
such conversion or exercise is not then required to return such certificate for
the placement of a legend thereon.

(b) The Company warrants that no instruction other than such instructions
referred to in this Section 5, and stop transfer instructions to give effect to
Sections 2(f) and 2(g) hereof in the case of the transfer of the Conversion
Shares or Warrant Shares prior to registration of the Conversion Shares and
Warrant Shares under the Securities Act or without an exemption therefrom, shall
be given by the Company to its transfer agent and that the Securities shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement. Nothing in this Section 5(a) shall
affect in any way the Purchasers’ obligations and agreements set forth in
Section 2(g) hereof to resell the Securities pursuant to an effective
registration statement or under an exemption from the registration requirements
of applicable securities law.

(c) If any Purchaser provides the Company and the transfer agent with an opinion
of counsel, which opinion of counsel shall be in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that
the Securities to be sold or transferred may be sold or transferred pursuant to
an exemption from registration, or any Purchaser provides the Company with
reasonable assurances that such Securities may be sold under Rule 144, the
Company shall permit the transfer and, in the case of the Conversion Shares and
Warrant Shares, promptly instruct its transfer agent to issue one or more
certificates in such name and in such denominations as specified by the
Purchasers.

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Preferred Stock to
each Purchaser hereunder is subject to the satisfaction, at or before each
Closing Date, of each of the following conditions as to such Purchaser, provided
that these conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion:

(a) Each Purchaser shall have executed such Purchaser’s Execution Page to this
Agreement and each other Transaction Document to which such Purchaser is a party
and delivered the same to the Company.

(b) Each Purchaser shall have delivered the full amount of such Purchaser’s
Purchase

Price in accordance with Section 8 hereof.

(c) The representations and warranties of each Purchaser shall be true and
correct as of the date when made and as of the applicable Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date, which representations and warranties shall be true and correct as
of such date), and such Purchaser shall have performed, satisfied and complied
in all material respects with the covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by such Purchaser
at or prior to the applicable Closing Date.

(d) The Company shall have delivered to such Purchaser a secretary’s
certificate, dated as of the Closing Date, as to (i) the Resolutions, (ii) the
Certificate, (iii) the Bylaws, (iv) the Certificate of Designation, each as in
effect at the Closing, and (iv) the authority and incumbency of the officers of
the Company executing the Transaction Documents and any other documents required
to be executed or delivered in connection therewith.

(e) No statute, rule, regulation, executive order, decree, ruling, injunction,
action or proceeding shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

(f) At the Closing, the Purchasers shall have received an opinion of counsel to
the Company, dated the date of the Closing, in the form of Exhibit D hereto, and
such other certificates and documents as the Purchasers or its counsel shall
reasonably require incident to the Closing.

(g) No action, suit or proceeding before any arbitrator or any governmental
authority shall have been commenced, and no investigation by any governmental
authority shall have been threatened, against the Company or any subsidiary, or
any of the officers, directors or affiliates of the Company or any subsidiary
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

7. CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE.

The obligation of each Purchaser hereunder (which obligations shall be several,
and not joint) to purchase the Preferred Stock for which it is subscribing from
the Company hereunder is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that such conditions are for
each Purchaser’s individual and sole benefit and may be waived by any Purchaser
as to such Purchaser at any time in such Purchaser’s sole discretion:

(a) The Company shall have executed such Purchaser’s Execution Page to this
Agreement and each other Transaction Document to which the Company is a party
and delivered executed originals of the same to such Purchaser.

(b) The Certificate of Designation shall have been filed and accepted for filing
with the Secretary of State of the State of Delaware and a copy thereof
certified by the Secretary of State of the State of Delaware shall have been
delivered to such Purchaser.

(c) The Company shall have delivered to such Purchaser duly executed
certificates representing the Preferred Stock and Warrants for the number of
shares being purchased by such Purchaser (each in such denominations as such
Purchaser shall request), registered in such Purchaser’s name.

(d) The Common Stock shall be authorized for quotation and listed on the
Bulletin Board and trading in the Common Stock (or on the Bulletin Board
generally) shall not have been suspended by the SEC or the Bulletin Board.

(e) The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which representations and warranties shall be true and correct as of such date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date. Such Purchaser shall have received a certificate, executed
by the Chief Executive Officer of the Company after reasonable investigation,
dated as of the Closing Date to the foregoing effect and as to such other
matters as may reasonably be requested by such Purchaser.

(f) No statute, rule, regulation, executive order, decree, ruling, injunction,
action or proceeding shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which questions the validity of, challenges or prohibits the consummation
of, any of the transactions contemplated by this Agreement.

(g) There shall have been no material adverse changes and no material adverse
developments in the business, properties, operations, prospects, financial
condition or results of operations of the Company and its Subsidiaries, taken as
a whole, since the date hereof, and no information that is materially adverse to
the Company and of which such Purchaser is not currently aware shall come to the
attention of such Purchaser.

8. ESCROW PROVISIONS.

(a) Appointment of Escrow Agent. The Company and each Purchaser hereby jointly
appoint Escrow Agent as escrow agent to hold the Purchase Price deposited into
escrow with it pursuant to this Agreement (the “Escrow Deposit”), and Escrow
Agent hereby agrees to hold the Escrow Deposit in escrow in accordance with the
terms hereof and to perform its other duties hereunder.

(b) Deposit of Escrow Deposit. On or before the date hereof, each Purchaser
shall transmit the Escrow Deposit to Escrow Agent by federal wire transfer of
immediately available U.S. funds. Subject to Section 8(d) hereof, and until all
of the Escrow Deposit shall have been disbursed as provided in this Agreement,
Escrow Agent shall hold the Escrow Deposit in an non-interest bearing account.
Upon distribution to the Company, such income shall be treated as income of the
Company for income tax purposes. Whenever required by this Agreement to disburse
any of the Escrow Deposit, Escrow Agent shall liquidate sufficient investments
to permit such disbursement to be made.

(c) Disposition of Escrow Deposit. As soon as reasonably practicable following
receipt of written instructions from the Company and Burnham Hill Partners, a
division of Pali Capital, Inc., as placement agent for the Securities, along
with duly executed and delivered copies of each Purchaser’s Execution Page to
this Agreement and each other Transaction Document to which such Purchaser is a
party, Escrow Agent shall, subject to payment of Escrow Agent’s expenses and
fees pursuant to Section 8(f) hereof and the fees of the placement agent,
deliver the Escrow Deposit to the Company by federal wire transfer of
immediately available U.S. funds in accordance with wire instructions provided
by the Company, and, upon such deliveries, Escrow Agent shall be fully
discharged from any and all obligations hereunder. If written instructions
regarding the disposition of the Escrow Deposit and duly executed and delivered
copies of each Purchaser’s Execution Page to this Agreement and each other
Transaction Document to which such Purchaser is a party are not received by
Escrow Agent within five (5) business days of the date hereof, the Escrow Agent
shall return the applicable portion of the Escrow Deposit to each Purchaser upon
the request of the Purchaser and, upon such delivery, Escrow Agent shall be
fully discharged from any and all obligations hereunder.

(d) Resignation or Removal of Escrow Agent. Escrow Agent may resign at any time
upon 10 days’ prior notice to the Company and may be removed by the mutual
consent of the Company and each Purchaser upon 10 days’ prior notice to Escrow
Agent. Prior to the effective date of the resignation or removal of Escrow Agent
or any successor escrow agent, the Company and the Purchasers shall jointly
appoint a successor escrow agent to hold the Escrow Deposit and any such
successor escrow agent shall execute and deliver to the predecessor escrow agent
an instrument accepting such appointment and the terms of this Agreement.
Thereafter, upon receipt of the Escrow Deposit from the predecessor agent, such
successor agent shall, without further act, become vested with all of the
rights, powers and duties of the predecessor escrow agent as if originally named
herein, and such predecessor escrow agent shall be released from all obligations
and liability hereunder. If no successor escrow agent is appointed prior to the
effective date of the termination or resignation of the Escrow Agent, Escrow
Agent may: (i) file an interpleader action in any court of competent
jurisdiction and deposit the Escrow Deposit with the clerk of such court, or
(ii) deliver the Escrow Deposit to a bank with capital in excess of $100 million
which executes and delivers to the predecessor escrow agent an instrument
accepting such appointment and the terms of this Agreement. Thereafter, upon
receipt of the Escrow Deposit from the predecessor agent, such successor agent
shall, without further act, become vested with all of the rights, powers and
duties of the predecessor escrow agent as if originally named herein, and such
predecessor escrow agent shall be released from all obligations and liability
hereunder.

(e) Liability of Escrow Agent.

(i) The duties of Escrow Agent hereunder are entirely administrative and not
discretionary. Escrow Agent is obligated to act only in accordance with this
Agreement, is authorized hereby to comply with any orders, judgments or decrees
of any court or arbitration panel (whether or not any appeal thereof is pending)
and shall not incur any liability as a result of its compliance with such
instructions, orders, judgments or decrees. Escrow Agent may assume the due
execution, validity and effectiveness of, and the truth and accuracy of any
information contained in, any instrument or other document presented to it and
shall not have any obligation to inquire into the authenticity or authorization
thereof.

(ii) Escrow Agent shall have no liability under, or duty to inquire into, the
terms and provisions of any other agreement between any of the parties hereto.
If any of the terms and provisions of any other agreement conflict or are
inconsistent with any of the terms and provisions of this Agreement, the terms
and provisions of this Agreement in respect of Escrow Agent’s rights and duties
shall govern and control in all respects.

(iii) If Escrow Agent shall be uncertain as to its rights or duties hereunder,
it shall be entitled to refrain from taking any action other than to keep all
property held in escrow pursuant hereto until it shall be directed otherwise in
a writing signed by the Company and each Purchaser or by an order of a court of
competent jurisdiction. Alternatively, in such situation, Escrow Agent may in
its sole discretion, deliver and interplead the Escrow Deposit, together with
any interest thereon, into a court of competent jurisdiction, and, upon such
delivery and interpleading, Escrow Agent shall be fully discharged from any and
all obligations and liability hereunder. Escrow Agent may consult with counsel
of its choice, and shall not be liable for any action taken, suffered, or
omitted by it in accordance with the advice of such counsel. Escrow Agent shall
not be required to institute legal proceedings of any kind and shall not be
required to defend any legal proceedings which may be instituted against it in
respect of the subject matter of this Agreement unless requested to do so by
another party hereto and indemnified to its satisfaction against the costs and
expenses of such defense.

(iv) The Company and each Purchaser hereby irrevocably waive and covenant not to
bring any suit, claim, demand or cause of action of any kind which any or all
may have to assert against Escrow Agent (or any partner or employee of Escrow
Agent) arising out of or relating to the execution or performance by Escrow
Agent of this Agreement now or in the future, unless such suit, claim, demand or
cause of action is based upon the willful misconduct of Escrow Agent or Escrow
Agent’s gross negligence in its failure to perform an express obligation
hereunder. Escrow Agent shall be indemnified and held harmless against any and
all liabilities, including judgments, costs and reasonable counsel fees, for
anything done or omitted by Escrow Agent in the performance of this Escrow
Agreement except as a result of its willful misconduct or gross negligence in
its failure to perform an express obligation hereunder. All such reimbursements
and indemnifications shall be the joint and several obligation of the Company
and each Purchaser.

(f) Expenses of Escrow Agent. Escrow Agent’s expenses and fees shall be deducted
from any interest accrued on the Escrow Deposit prior to the distribution of
such accrued interest to the Company in accordance with this Section 8. Any
expenses and fees of Escrow Agent in excess of the accrued interest, up to a
maximum of Five Thousand Dollars ($5,000) on the Escrow Deposit shall be the
responsibility of the Company and shall be paid promptly upon receipt of an
invoice from Escrow Agent.

9. FEES AND EXPENSES.

Except as otherwise set forth in this Agreement, the Registration Rights
Agreement or the Certificate of Designation, each party shall pay the fees and
expenses of its advisors, counsel, accountants and other experts, if any, and
all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement, provided
that the Company shall pay for attorneys’ fees and expenses (including
disbursements and out-of-pocket expenses) incurred by one legal firm designated
by the Purchasers in connection with (i) the preparation, negotiation, execution
and delivery of this Agreement, the Certificate of Designation, the Warrants,
the Registration Rights Agreement and the transactions contemplated thereunder,
which payment shall be made at Closing, (ii) the filing and declaration of
effectiveness by the SEC of the Registration Statement (as defined in the
Registration Rights Agreement) and (iii) any amendments, modifications or
waivers of this Agreement or any of the other Transaction Documents. In
addition, the Company shall pay all reasonable fees and expenses incurred by the
Purchasers in connection with the enforcement of this Agreement or any of the
other Transaction Documents, including, without limitation, all reasonable
attorneys’ fees and expenses. The Company shall pay all stamp or other similar
taxes and duties levied in connection with issuance of the Preferred Stock
pursuant hereto.

11. MISCELLANEOUS.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

(b) Jurisdiction. Each of the Company and the Purchasers (i) hereby irrevocably
submits to the jurisdiction of the United States District Court sitting in the
Southern District of New York and the courts of the State of New York located in
New York county for the purposes of any suit, action or proceeding arising out
of or relating to this Agreement or any of the other Transaction Documents or
the transactions contemplated hereby or thereby and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Company and the
Purchasers consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing in this
Section 11(b) shall affect or limit any right to serve process in any other
manner permitted by law.

(c) Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. This Agreement, once executed by a party, may be delivered to the
other parties hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement. In the event
any signature is delivered by facsimile transmission, the party using such means
of delivery shall cause the manually executed execution page(s) hereof to be
physically delivered to the other party within five days of the execution
hereof, provided that the failure to so deliver any manually executed execution
page shall not affect the validity or enforceability of this Agreement.

(d) Construction. Whenever the context requires, the gender of any word used in
this Agreement includes the masculine, feminine or neuter, and the number of any
word includes the singular or plural. Unless the context otherwise requires, all
references to articles and sections refer to articles and sections of this
Agreement, and all references to schedules are to schedules attached hereto,
each of which is made a part hereof for all purposes. The descriptive headings
of the several articles and sections of this Agreement are inserted for purposes
of reference only, and shall not affect the meaning or construction of any of
the provisions hereof.

(e) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

(f) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents (including any schedules and exhibits hereto and thereto) contain the
entire understanding of the Purchasers, the Company, their affiliates and
persons acting on their behalf with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Purchasers make any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived other than by an instrument in writing signed by the party against whom
enforcement of the waiver is sought, and no provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and each
Purchaser. No consideration shall be paid to a Purchaser by the Company in
connection with an amendment hereto unless each Purchaser similarly affected by
such amendment receives a pro rata amount of consideration from the Company,
and, unless a Purchaser agrees otherwise, each amendment hereto shall similarly
affect each Purchaser.

(g) Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally, by responsible overnight carrier or by
confirmed facsimile, and shall be effective five days after being placed in the
mail, if mailed, or upon receipt or refusal of receipt, if delivered personally
or by responsible overnight carrier or confirmed facsimile, in each case
addressed to a party. The initial addresses for such communications shall be as
follows, and each party shall provide notice to the other parties of any change
in such party’s address:

(i) If to the Company:

Wave Wireless Corporation

255 Consumers Road

Suite 500

Toronto, Ontario, Canada M2J IR4

Attention: Chief Financial Officer

Tel. No.: (416) 502-3203

Fax No.: (416) 502-2968

with a copy simultaneously transmitted by like means (which transmittal

shall not constitute notice hereunder) to:

Procopio, Cory, Hargreaves & Savitch LLP

530 B Street

Suite 2100

San Diego, CA 92101

Attention: John Lee, Esq.

(ii) If to any Purchasers, to the address set forth under such Purchaser’s name
on the Execution Page hereto executed by such Purchaser.

(iii) If to Escrow Agent:

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: Christopher S. Auguste, Partner
Tel. No.: (212) 715-9100

Fax No.: (212) 715-8000

(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Except as provided
herein, the Company shall not assign this Agreement or any rights or obligations
hereunder. Any Purchaser may assign or transfer the Securities pursuant to the
terms of this Agreement and of such Securities, or assign such Purchaser’s
rights hereunder or thereunder to any other person or entity, except for direct
competitors of the Company or persons or entities that have publicly announced
plans to compete directly with the Company. In addition, and notwithstanding
anything to the contrary contained in this Agreement or the other Transaction
Documents, the Securities may be pledged and all rights of any Purchaser under
this Agreement or any other Transaction Document may be assigned, without
further consent of the Company, to a bona fide pledgee in connection with such
Purchaser’s margin or brokerage account.

(i) Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

(j) Survival. The representations and warranties of the Company and the
agreements and covenants set forth in Sections 4(b), 4(c), 4(e), 4(g), 4(j),
4(k), 4(n), 4(p), 4(s), 4(v), 4(w) and 5 hereof shall survive the Closing
notwithstanding any due diligence investigation conducted by or on behalf of any
Purchaser. Moreover, none of the representations and warranties made by the
Company herein shall act as a waiver of any rights or remedies any Purchaser may
have under applicable U.S. federal or state securities laws.

(k) Waivers. No waiver by either party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

(l) Headings. The article, section and subsection headings in this Agreement are
for convenience only and shall not constitute a part of this Agreement for any
other purpose and shall not be deemed to limit or affect any of the provisions
hereof.

(m) Publicity. The Company and each Purchaser shall have the right to approve
before issuance any press releases, SEC or, to the extent applicable, NASD
filings, or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Purchasers, to make any press release or SEC
or, to the extent applicable, NASD filings with respect to such transactions as
is required by applicable law and regulations (although the Purchasers shall be
consulted by the Company in connection with any such press release and filing
prior to its release and shall be provided with a copy thereof and must provide
specific consent to the use of their name in connection therewith).

(n) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(o) Indemnification. In consideration of each Purchaser’s execution and delivery
of this Agreement and the other Transaction Documents and purchase of the
Securities hereunder, and in addition to all of the Company’s other obligations
under this Agreement and the other Transaction Documents, from and after the
Closing, the Company shall defend, protect, indemnify and hold harmless each
Purchaser and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement, collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (i) any
misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, any other Transaction Document or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
breach of any covenant, agreement or obligation of the Company contained in this
Agreement, any other Transaction Document or any other certificate, instrument
or document contemplated hereby or thereby or (iii) any cause of action, suit or
claim brought or made against such Indemnitee by a third party (including for
these purposes a derivative action brought on behalf of the Company) and arising
out of or resulting from (A) the execution, delivery, performance or enforcement
of this Agreement, any other Transaction Document or any other certificate,
instrument or document contemplated hereby or thereby, (B) any transaction
financed or to be financed in whole or in part, directly or indirectly, with the
proceeds of the issuance and sale of the Securities, (C) any disclosure made by
such Purchaser pursuant to Section 4(b) or 4(o) hereof, or (D) the status of
such Purchaser or holder of the Securities as an investor in the Company. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

(p) Indemnification Procedure. Any party entitled to indemnification under this
Article VI (an “indemnified party”) will give written notice to the indemnifying
party of any matters giving rise to a claim for indemnification; provided, that
the failure of any party entitled to indemnification hereunder to give notice as
provided herein shall not relieve the indemnifying party of its obligations
under this Article VI except to the extent that the indemnifying party is
actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an indemnified party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the indemnified party a
conflict of interest between it and the indemnifying party may exist with
respect of such action, proceeding or claim, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. In the event that the
indemnifying party advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the indemnified party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article VI to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnification required by this Article VI shall be made by
periodic payments of the amount thereof during the course of investigation or
defense, as and when bills are received or expense, loss, damage or liability is
incurred, so long as the indemnified party irrevocably agrees to refund such
moneys if it is ultimately determined by a court of competent jurisdiction that
such party was not entitled to indemnification. The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the indemnified party against the indemnifying party or others, and
(b) any liabilities the indemnifying party may be subject to pursuant to the
law.

(q) Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser hereunder or pursuant to any of the other Transaction
Documents or any Purchaser enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

(r) Joint Participation in Drafting. Each party to this Agreement has
participated in the negotiation and drafting of this Agreement and the other
Transaction Documents. As such, the language used herein and therein shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party to
this Agreement.

(s) Equitable Relief. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Purchasers by vitiating
the intent and purpose of the transactions contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
hereunder (including, but not limited to, its obligations pursuant to Section 5
hereof) will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Agreement (including, but not
limited to, its obligations pursuant to Section 5 hereof), that each Purchaser
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate issuance and transfer of the
Securities, without the necessity of showing economic loss and without any bond
or other security being required.

(t) Knowledge. As used in this Agreement, the term “knowledge” of any person or
entity shall mean and include (i) actual knowledge of any of the Company’s
officers or directors and (ii) that knowledge which a reasonably prudent
business person could have obtained in the management of his or her business
affairs after making due inquiry and exercising due diligence which a prudent
business person should have made or exercised, as applicable, with respect
thereto.

(u) Exculpation Among Purchasers. The Company acknowledges that the obligations
of each Purchaser under this Agreement and each of the other Transaction
Documents are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under the Transaction Documents. Each
Purchaser acknowledges that it has independently evaluated the merits of the
transactions contemplated by this Agreement and the other Transaction Documents,
that it has independently determined to enter into the transactions contemplated
hereby and thereby, that it is not relying on any advice from or evaluation by
any other Purchaser, and that it is not acting in concert with any other
Purchaser in making its purchase of securities hereunder or in monitoring its
investment in the Company. The Purchasers and, to its knowledge, the Company
agree that the no action taken by any Purchaser pursuant hereto or to the other
Transaction Documents, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or
would deem such Purchasers to be members of a “group” for purposes of Section
13(d) of the Exchange Act, and the Purchasers have not agreed to act together
for the purpose of acquiring, holding, voting or disposing of equity securities
of the Company. The Company has elected to provide all Purchasers with the same
terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers. The Company
acknowledges that such procedure with respect to the Transaction Documents in no
way creates a presumption that the Purchasers are in any way acting in concert
or as a “group” for purposes of Section 13(d) of the Exchange Act with respect
to the Transaction Documents or the transactions contemplated hereby or thereby.
Each Purchaser acknowledges that it has been represented by its own separate
legal counsel in their review and negotiation of the Transaction Documents.

(v) Business Days and Trading Days. For purposes of this Agreement, the term
“business day” means any day other than a Saturday or Sunday or a day on which
banking institutions in the State of New York are authorized or obligated by
law, regulation or executive order to close, and the term “trading day” means
any day on which the Bulletin Board or, if the Common Stock is not then traded
on the Bulletin Board, the principal national securities exchange, automated
quotation system or other trading market where the Common Stock is then listed,
quoted or traded, is open for trading.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

1 IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this

Agreement to be duly executed as of the date first above written.

WAVE WIRELESS CORPORATION

By:      
Name:
Title:


PURCHASER:

     
(Print or Type Name of Purchaser)

By:      
Name:
Title:


RESIDENCE:      

ADDRESS:      

     

     

Telephone:      

Facsimile:      

Attention:      

AGGREGATE SUBSCRIPTION AMOUNT:

Number of Preferred Stock:      
Warrants to Purchase      Shares of Common Stock
Purchase Price ($7,500 per share of Preferred Stock):      

ESCROW AGENT:

KRAMER LEVIN NAFTALIS & FRANKEL LLP

By:      
Name:
Title:

2

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]EXHIBIT A

3

CERTIFICATE OF DESIGNATIONEXHIBIT B

4

FORM OF WARRANT
EXHIBIT C

5

FORM OF REGISTRATION RIGHTS AGREEMENT
EXHIBIT D

FORM OF OPINION OF COUNSEL

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power to own, lease and operate its properties and assets, and to carry on its
business as presently conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary.

2. The Company has the requisite corporate power and authority to enter into and
perform its obligations under the Transaction Documents and to issue the
Preferred Stock, the Warrants and the Common Stock issuable upon conversion of
the Preferred Stock and exercise of the Warrants. The execution, delivery and
performance of each of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated thereby have been duly and
validly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required. Each of the Transaction Documents have been duly executed and
delivered, and the Preferred Stock and the Warrants have been duly executed,
issued and delivered by the Company and each of the Transaction Documents
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its respective terms. The Common Stock
issuable upon conversion of the Preferred Stock and exercise of the Warrants are
not subject to any preemptive rights under the Certificate of Incorporation or
the Bylaws.

3. The Preferred Stock and the Warrants have been duly authorized and, when
delivered against payment in full as provided in the Purchase Agreement, will be
validly issued, fully paid and nonassessable. The shares of Common Stock
issuable upon conversion of the Preferred Stock and exercise of the Warrants,
have been duly authorized and reserved for issuance, and, when delivered upon
conversion or against payment in full as provided in the Certificate of
Designation and the Warrants, as applicable, will be validly issued, fully paid
and nonassessable.

4. The execution, delivery and performance of and compliance with the terms of
the Transaction Documents and the issuance of the Preferred Stock, the Warrants
and the Common Stock issuable upon conversion of the Preferred Stock and
exercise of the Warrants do not (i) violate any provision of the Certificate of
Incorporation or Bylaws, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, mortgage, deed of trust, indenture,
note, bond, license, lease agreement, instrument or obligation to which the
Company is a party, (iii) create or impose a lien, charge or encumbrance on any
property of the Company under any agreement or any commitment to which the
Company is a party or by which the Company is bound or by which any of its
respective properties or assets are bound, or (iv) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment,
injunction or decree (including Federal and state securities laws and
regulations) applicable to the Company or by which any property or asset of the
Company is bound or affected, except, in all cases other than violations
pursuant to clause (i) above, for such conflicts, default, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect.

5. No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Company is required
under Federal, state or local law, rule or regulation in connection with the
valid execution and delivery of the Transaction Documents, or the offer, sale or
issuance of the Preferred Stock, the Warrants or the Common Stock issuable upon
conversion of the Preferred Stock and exercise of the Warrants other than the
Certificate of Designation and the Registration Statement.

6. There is no action, suit, claim, investigation or proceeding pending or
threatened against the Company which questions the validity of this Agreement or
the transactions contemplated hereby or any action taken or to be taken pursuant
hereto or thereto. There is no action, suit, claim, investigation or proceeding
pending, or to our knowledge, threatened, against or involving the Company or
any of its properties or assets and which, if adversely determined, is
reasonably likely to result in a Material Adverse Effect. There are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
arbitrator or governmental or regulatory body against the Company or any
officers or directors of the Company in their capacities as such.

7. The offer, issuance and sale of the Preferred Stock and the Warrants and the
offer, issuance and sale of the shares of Common Stock issuable upon conversion
of the Preferred Stock and exercise of the Warrants pursuant to the Purchase
Agreement, the Certificate of Designation and the Warrants, as applicable, are
exempt from the registration requirements of the Securities Act.

8. The Company is not, and as a result of and immediately upon Closing will not
be, an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.

Very truly yours,

6